                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TIMOTHY P. O’LAUGHLIN,                          )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )         No. 4:19-CV-204-JMB
                                                )
MICHAEL A. BERT,                                )
                                                )
               Defendant.                       )

                              MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. When the Court dismissed this action, it certified in writing that an appeal would not be

taken in good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 13] is DENIED.

       Dated this 29th       day of March, 2019.




                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE
